COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00135-CV


Chad Lee S.                                  §   From the 158th District Court

                                             §   of Denton County (2012-20066-
v.                                               158)

                                             §   December 3, 2015

Melinda A. S.                                §   Opinion by Justice Gardner


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Chad Lee S. shall pay all of the costs of

this appeal for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Anne Gardner__________
                                          Justice Anne Gardner